Exhibit 21.1 Subsidiaries of Goodman Networks Incorporated (as of March 30, 2016) Subsidiary Jurisdiction of Incorporation Minnesota Digital Universe, Inc. Minnesota Multiband Corporation Minnesota Multiband EWM, Inc. Texas Multiband EWS, Inc. Texas Multiband Field Services, Incorporated Delaware Multiband MDU Incorporated Delaware Multiband Special Purpose, LLC Minnesota Multiband Subscriber Services, Inc. Minnesota Goodman Networks GMBH The preceding list excludes all subsidiaries of Goodman Networks Incorporated, which considered in the aggregate as a single subsidiary, would not constitute a “significant subsidiary” as defined under Rule 1-02(w) of Regulation S-X, and are therefore omitted in accordance with Item 601(b)(21) of Regulation S-K.
